NUMBERS 13-14-00146-CR, 13-14-00148-CR AND 13-14-00150-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


VICENTE FABIAN,                                                           Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 92nd District Court
                         of Hidalgo County, Texas



                       ORDER ABATING APPEAL
              Before Justices Garza, Benavides, and Perkes
                            Order Per Curiam

      Appellant, Vicente Fabian, seeks to appeal from his convictions by filing pro se

notices of appeal. Sentence was imposed on December 17, 2013 and appellant’s trial

counsel filed a motion to withdraw which was granted by the trial court on February 25,
2014. Because the record fails to indicate whether appellant is entitled to appointed

counsel on appeal, we ABATE and REMAND these causes.

       Upon remand, the trial court is directed to: (1) immediately cause notice to be

given and conduct a hearing to determine whether appellant is indigent; (2) appoint

counsel to represent appellant on appeal if he is determined to be indigent; (3) make and

file appropriate findings of fact and conclusions of law and cause them to be included in

a clerk's record; (4) cause the hearing to be transcribed and included in a reporter's

record; and (5) have these records forwarded to the Clerk of this Court within thirty days

from the date of this order. If the trial court requires additional time to comply, the trial

court should so notify the Clerk of this Court.

       It is so ORDERED.

                                                         PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of April, 2014.




                                             2